



Exhibit 10(h)


CenterPoint Energy, Inc.
Summary of Certain Compensation Arrangements
of the Executive Chairman of the Board






The following is a summary of certain compensation arrangements payable to
Milton Carroll, the Executive Chairman of the Board of Directors (the “Board”)
of CenterPoint Energy, Inc. (the “Company”):
•
Mr. Carroll’s annual base salary is increased from $675,000 to $710,000
effective as of April 1, 2018 and continuing thereafter until the termination of
Mr. Carroll’s service as Executive Chairman of the Board or as otherwise
modified by the Board; and



•
No changes were made to Mr. Carroll’s 300% long-term incentive compensation
target.



Mr. Carroll was not granted any additional awards of restricted stock units in
2018, other than in connection with his long-term incentive award noted above.









